Citation Nr: 0519264	
Decision Date: 07/15/05    Archive Date: 07/22/05	

DOCKET NO.  99-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to special monthly compensation (SMC) based upon 
the need for the regular aid and attendance (A & A) of 
another.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1966 to 
August 1968.  He had service in the Republic of Vietnam, and 
his military occupational specialty was cook.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  In June 2002, the 
Board undertook additional development on the claim at issue 
in this appeal, including the request for a VA examination.  
That development was completed and the Board subsequently 
remanded that newly created evidence for initial 
consideration by the RO in June 2003.  That remand also 
required the RO to provide the veteran with VCAA notice.  The 
RO collected additional outpatient treatment records, gave 
initial consideration to an October 2002 VA examination for 
aid and attendance, provided the veteran with formal VCAA 
notice, and confirmed and continued prior denials of the 
veteran's claim in a Supplemental Statement of the Case, 
issued in February 2004.  The case is now ready for appellate 
review.

It should be pointed out that during the pendency of the 
appeal, following VA neurological examination in July 2003, 
the RO granted service connection for peroneal neuropathy of 
both the left and right legs/feet, with 20 percent 
evaluations each assigned for moderate incomplete paralysis 
of the popliteal nerves, affecting each of the veteran's feet 
in an August 2003 rating decision.  Because the additional 
allowances resulted in the veteran having a separate 
100 percent evaluation for one service-connected disability, 
and additional such disability ratable at 60 percent or more, 
entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(s) (the housebound rate) was also awarded in that 
August 2003 rating decision.  At present, the veteran is in 
receipt of a 100 percent evaluation for PTSD, a 30 percent 
evaluation for postoperative ulcerative colitis, 20 percent 
evaluations each for peroneal neuropathy of the lower 
extremities, and SMC at the housebound rate.  The case is now 
ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of this appeal has been obtained.  

2.  No competent clinical evidence on file shows or suggests 
that the veteran, as a result of service-connected 
disability, is so helpless as to be in need of regular aid 
and attendance of another by reason of an inability to dress 
or undress himself, to keep himself ordinarily clean and 
presentable, having a frequent need of adjustment of any 
special prosthetic or orthopedic appliances, having an 
inability to feed himself through loss of coordination of the 
upper extremities, or through extreme weakness, having an 
inability to attend to the wants of nature, or physical or 
mental incapacity which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers incident to his daily environment.  


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based upon the need for the regular aid and attendance of 
another have not been met.  38 U.S.C.A. §§ 1114, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

A review of the claims folder reveals that this claim was 
initiated and first denied well before passage into law of 
VCAA.  This was, however, a principle reason for the Board's 
previous June 2003 remand of the issue to the RO.  In 
December 2003, the RO provided the veteran with formal VCAA 
notice regarding this claim, which included the evidence 
necessary to substantiate the claim, the evidence that the 
veteran was to submit, the evidence VA would collect on his 
behalf, and the veteran was advised to submit any evidence he 
might have in his possession.  

During the lengthy pendency of this appeal, the veteran has 
been provided with the essential laws and regulations 
governing awards of aid and attendance benefits and the 
reasons and bases his claim has been denied in Statements of 
the Case issued in January 1999 and February 2004.  It is 
apparent from a review of the claims folder that all 
pertinent medical records (both private and VA) have been 
collected for inclusion in the claims folder.  This includes 
multiple VA examinations for various purposes, including a VA 
examination for A & A.  There is no evidence on file, nor is 
there any argument from the veteran that there remains any 
relevant evidence outstanding which has not already been 
collected for review.  Following the veteran's December 2003 
formal VCAA notice and request for evidence in support of his 
claim, the veteran has not submitted any additional evidence 
or argument.  The Board finds that VCAA has been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Special monthly compensation (SMC) is payable at a specific 
rate if a veteran is permanently bedridden, or so helpless as 
to be in need of the regular aid and attendance of another 
person as a result of his service-connected disabilities.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Determination as to the need for A & A must be based on 
actual requirements of personal assistance from others.  In 
making such determinations, consideration is given to such 
conditions as:  Inability of claimant to dress himself or 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which, by reason of the particular disability, 
cannot be done without aid; inability of claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or physical or mental incapacity that requires 
care and assistance on a regular basis to protect the 
claimant from the hazards or dangers incident to his daily 
environment.  It is not required that all the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is necessary that the evidence establish that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).  

Facts:  At present, the veteran is in receipt of awards of 
service connection for post-traumatic stress disorder (PTSD) 
with a 100 percent evaluation, postoperative ulcerative 
colitis with a 30 percent evaluation, peroneal neuropathy of 
the right leg with a 20 percent evaluation, and peroneal 
neuropathy of the left leg with a 20 percent evaluation.  The 
combined evaluation for compensation purposes is 100 percent, 
effective from May 1985.  As noted above, because the veteran 
has a single service-connected disability rated at 
100 percent, and additional such disability, with a combined 
rating at 60 percent or more, he has previously been awarded 
SMC under 38 U.S.C.A. § 1114(s) at the housebound rate.  The 
A & A rate claimed in this appeal would, under the present 
statutory payment schedule, result in an increased monthly 
award of $269.  

Subsequent to the effect date of the award of service 
connection for PTSD, in the early 1990's, the veteran 
manifested an advanced ulcerative colitis with perforation in 
the colon, resulting in severe peritonitis, coma, and total 
shut-down of multiple body and organ functions.  This was 
treated with a total abdominal colectomy and ileostomy, and 
required many months of intensive medical treatment and 
recuperation.  This ulcerative colitis and its complications 
were found to be causally related to service-connected PTSD, 
and was also service connected.  A historical review of the 
records from the early 1990's forward reveals that the 
veteran was, on occasion, evaluated as 100 percent disabled 
from colitis and at other times awarded temporary total 
ratings based upon periods of hospitalization and also based 
upon necessary periods of lengthy convalescence.  
Additionally, in 1992 and 1993, the veteran was temporarily 
awarded SMC because of his 100 percent evaluation for PTSD, 
with other service-connected evaluations combining to 
60 percent or more.  The record indicates, however, that from 
May 1994, the veteran's postoperative ulcerative colitis has 
been stabilized and has been evaluated as 30 percent 
disabling.  

A July 1996 VA examination noted the veteran's medical 
history and the fact that his total abdominal colectomy with 
ileoanal pouch anastomosis caused him to average from four to 
ten bowel movements daily.  At the time of examination in 
1996, however, there were no real subjective complaints.  He 
appeared in no acute distress, was well nourished, not pale, 
not enteric, and there was no clubbing, cyanosis or edema.  
Examination of the head, ears, eyes, nose and throat was 
unremarkable.  The lungs were clear to auscultation and 
percussion.  Cardiovascular examination revealed a regular 
heart rate and rhythm with no murmur and no elevated jugular 
venous pulsation.  The abdominal examination was benign.  His 
extremities examination was normal and there were no abnormal 
genitourinary findings.  His current weight was 210 pounds, 
he was not anemic, not malnourished, and there was no nausea 
or constipation.  There was some abdominal cramping.  The 
diagnoses were PTSD and postoperative ulcerative colitis.  

Pursuant to Board development discussed above, the veteran 
was provided a VA examination in connection with his claim 
for A & A in October 2002.  The serious history of ulcerative 
colitis in the early 1990's was discussed in detail.  At the 
time of examination, the veteran had not gained or lost 
weight, and rarely was nauseous and did not have vomiting.  
There was severe diarrhea with bowel movements five to ten 
times per day with watery stool, which was associated with 
abdominal bloating and cramps.  He also had fecal urgency, 
depending on what he ate.  The physician wrote that the 
"veteran is capable of all the activities of daily living, 
he is not bedridden, he is mentally and physically fit, 
except for his feet, where he has neuropathy . . . ."  The 
veteran could coordinate his upper extremities well with no 
problems.  Muscle strength was 5/5 and mentally the veteran 
was considered fit.  The veteran was a 55-year-old male, in 
no apparent distress.  The assessment was history of 
ulcerative colitis, status-post total colectomy, chronic 
diarrhea, and short bowel syndrome.  

In July 2003, the veteran was provided a VA neurological 
examination.  He was noted to have PTSD and ulcerative 
colitis.  This physician reviewed records of the veteran's 
treatment for ulcerative colitis and it was noted that, 
following successful treatment, he had numbness and tingling 
in his legs bilaterally.  He was seen at VA for this problem 
and underwent EMG nerve conduction testing in 2001.  He was 
noted to have focal demyelinating peripheral neuropathy with 
secondary axonal changes in both peroneal nerves.  While the 
veteran had difficulty or inability to dorsiflex his foot in 
the past, he had continued to regain a great deal of ability 
to dorsiflex.  His strength, however, was not complete.  He 
still complained of numbness, tingling, and burning pain 
along the lateral aspect of his feet into the lateral aspect 
of his legs and into the dorsum of the foot.  He also had a 
lack of ability to feel temperature, pinprick and position of 
the foot.  Physical examination revealed power, tone, and 
muscle bulk to be normal in the iliopsoas, hamstrings, 
quadriceps and gluteales.  He was 4/5 strength in foot 
dorsiflexion, 5/5 in foot plantar flexion, 4/5 in eversion, 
and 5/5 in inversion.  His gait was normal.  The impression 
was that the veteran had bilateral peroneal neuropathies.  It 
was at least as likely as not that his peroneal neuropathy 
was due to the coma he was in, due to his service-connected 
ulcerative colitis.  This was the examination which resulted, 
during the most recent remand, in the RO's allowance of 
service connection for peroneal neuropathy for both the 
veteran's lower extremities.  Twenty percent evaluations were 
awarded for each by analogous rating to incomplete paralysis 
of the common peroneal (popliteal) nerve of a moderate 
nature. 

Copies of all of the veteran's outpatient treatment records 
with VA during the pendency of this appeal have been included 
in the claims folder.  These records reveal that the veteran 
receives ongoing care and treatment for his disabilities on a 
periodic basis.  From January 2002 to December 2003, the 
veteran was principally provided counseling for PTSD, which 
was noted to include complaints of agoraphobia, an 
unwillingness to leave the home.  The veteran was also 
treated for multiple dental problems, including chronic 
gingivitis, although these records note that the veteran's 
oral hygiene was "excellent."  The veteran was also 
provided eye glasses.

Analysis:  A clear preponderance of the evidence on file is 
against an award of aid and attendance benefits to the 
veteran at all times during the pendency of this appeal.  
There is essentially a complete absence of any competent 
clinical evidence on file which demonstrates, or even 
strongly suggests, that the veteran, due to service-connected 
disability or otherwise, is unable to dress and undress, 
perform transfers, perform grooming activities, attend to the 
needs of nature, or to protect himself from the hazards and 
dangers incident to the daily environment without the regular 
assistance of another person.  

No competent medical evidence on file shows that the veteran 
meets essentially any of the criteria required for an award 
of A & A at 38 C.F.R. § 3.352(a), as those criteria are 
described in detail above.  Although the veteran has pressed 
his claim for A & A benefits during the lengthy pendency of 
this appeal, there is a notable absence of any written 
argument from the veteran at any time during the pendency of 
this appeal, in which he alleges that he meets any of the 
criteria for an award of A & A.  At no time has the veteran 
submitted any evidence indicating that he has, at his own 
expense or otherwise, acquired or secured the services of 
another individual to assist him with his daily living 
requirements.  

Although the veteran has been in receipt of a 100 percent 
schedular evaluation for PTSD effective from 1985, there is 
no evidence that the veteran's PTSD has rendered him 
incompetent to handle his own personal or financial or other 
household affairs.  The veteran has not sought or required 
hospitalization or inpatient treatment for PTSD at any time 
during the pendency of the appeal.  The veteran's 
service-connected physical disabilities cause him pain and 
discomfort of the lower extremities but do not limit his 
ability to ambulate sufficiently to require the aid and 
attendance of another individual.  Neither do the symptoms of 
the veteran's service-connected postoperative colitis require 
the assistance of another individual in the veteran's daily 
activities.  

The representative has argued that the October 2002 VA 
examination requested by the Board for purposes of 
determining the veteran's eligibility to A & A benefits was 
inadequate because it failed to individually address the 
criteria required for such award at 38 C.F.R. § 3.352(a).  It 
is clear from a reading of this VA examination that it does 
not, in fact, address the individual elements specified in 
the governing regulation.  The Board does not find, in this 
particular case, that this examination is inadequate, 
however, because any fair reading of this examination, taken 
in conjunction with all of the competent medical evidence on 
file during the pendency of the appeal, clearly indicates 
that the veteran "is capable of all the activities of daily 
living, he is not bedridden, he is mentally and physically 
fit . . . ."  

At no time during the pendency of this appeal has the veteran 
stated in writing or to any health care provider that he has 
seen, that he cannot dress himself, ambulate, perform 
grooming activities, tend to the wants of nature, keep 
ordinarily clean and presentable, or that he otherwise has 
physical or mental incapacity which requires the chair or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  A clear 
preponderance of the competent evidence on file is against 
the veteran's claim for A & A benefits.  


ORDER

Special monthly compensation based upon the need for the aid 
and attendance of another is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


